Citation Nr: 1531404	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  13-17 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent disabling prior to October 31, 2011, and in excess of 30 percent disabling thereafter, for service-connected reflex sympathetic dystrophy (RSD), left lower extremity.

2.  Entitlement to an evaluation in excess of 20 percent disabling for service-connected RSD, right lower extremity.

3.  Entitlement to an evaluation in excess of 10 percent disabling for service-connected post-traumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1985 to January 1990 and from February 1992 to January 1993. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

With respect to the RSD and TDIU claims, the Veteran filed a claim for increased benefits that was received by VA on March 24, 2011.  These claims were considered in a May 2011 rating decision, where the RO increased the rating for the right leg from 10 to 20 percent effective March 24, 2011, and denied a rating higher than 20 percent for the left leg, as well as TDIU.  After another examination was conducted in 2012, an April 2012 rating decision reconsidered these claims, and, in part, assigned a 30 percent rating for the left leg effective October 31, 2011.  The Veteran's notice of disagreement received on May 2, 2012, was within one year of notice of the May 2011 rating decision, so these claims are on appeal from that time period. 

With respect to PTSD, this claim was filed by the Veteran on October 31, 2011, and service connection was granted in an April 2012 rating decision with a 10 percent rating effective as of that date.  

It is not immediately clear why an effective date of October 31, 2011, was chosen by the RO with respect to the increased rating (30 percent) assigned for RSD of the left lower extremity in the 2012 rating decision.  Since this issue is on appeal from a March 2011 claim, the Board will consider the entire period on appeal, including the appropriateness of staged ratings.

In July 2014, the Veteran testified in a hearing before the undersigned Veterans Law Judge held via videoconference.  A transcript of that hearing is of record.

Evidence has been received subsequent to the final consideration of the claim by the RO, but the Veteran waived RO consideration of that evidence in his April 2015 appellate brief.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2014).


FINDINGS OF FACT

1.  The Veteran's RSD of the left lower extremity was manifested by symptoms and functional limitations most closely approximating severe, incomplete paralysis of the external popliteal nerve throughout the period on appeal.

2.  The Veteran's RSD of the right lower extremity was manifested by symptoms and functional limitations most closely approximating severe, incomplete paralysis of the external popliteal nerve throughout the period on appeal.

3.  The Veteran's service-connected PTSD was manifested by occupational and social impairment, with deficiencies in most areas.

4.  Beginning October 31, 2011, the Veteran's service-connected disabilities (including PTSD, bilateral RSD of the lower extremities, and tinnitus) rendered him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, but no more, for RSD of the left lower extremity were met from March 24, 2011 to October 30, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2014).

2.  The criteria for a rating higher than 30 percent for RSD of the left lower extremity have not been met at any time during the period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2014).

3.  The criteria for a rating of 30 percent, but no more, for RSD of the right lower extremity have been met since March 24, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2014).

3.  The criteria for a rating of 30 percent, but no more, for PTSD have been met since October 31, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

4.  The criteria for TDIU have been met for the period beginning October 31, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In July 2014, the Veteran had a hearing before the undersigned Veterans Law Judge in which he provided testimony and argument on the issues currently on appeal.  The undersigned Veterans Law Judge specifically addressed the legal criteria relevant to the Veteran's claims and asked questions as to symptomatology, medical treatment, and the existence of any private medical opinions or other evidence that would help the Veteran's claim.  Neither the Appellant, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error, particularly given the waiver of any further hearing on the increased rating issue on appeal.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in March 2011, November 2011, and March 2012.  The contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, private treatment records, VA treatment records, and Social Security Administration (SSA) records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  So, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain medical examinations.  The Veteran underwent relevant VA examinations in April 2011, March 2012, and March 2013.  The examinations and opinions are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran has not alleged that the examinations or resulting opinions were inadequate.  VA has no obligation to obtain further medical examinations or opinions in connection with the claims on appeal.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In conclusion, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

III.  Increased Rating: Reflex Sympathetic Dystrophy (RSD)

The Veteran is currently assigned separate ratings of 30 percent and 20 percent for RDS of his left and right lower extremities, respectively.  The ratings are assigned under diagnostic code (DC) 8521 which relates to paralysis of the external popliteal nerve (also referred to as the common peroneal).  He claims entitlement to a higher rating for each lower extremity due to the effects of his service-connected RDS.  Specifically, the Veteran argued in his April 2015 Appellant's Brief that DC 8520 relating to paralysis of the sciatic nerve "has a more descriptive code that includes symptomatology such as marked muscle atrophy, a finding supported in the record."

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated since the most recent rating decision.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  While the assignment of separate evaluations for separate and distinct symptomatology is not precluded, it is only permitted where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also VA Gen. Coun. Prec. 9-2004 (Sep. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").

Disabilities of the peripheral nerves are rated under the Rating Schedule pertaining to "Diseases of the Peripheral Nerves".  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2014).  As noted above, the Veteran's nerve disabilities are both rated under DC 8521.  There are additional diagnostic codes for the evaluation of nerve disabilities of the lower extremities that may be applicable.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8527-8530; March 2013 VA Examination (indicating incomplete paralysis of moderate severity of the internal saphenous nerve, the obturator nerve, the external cutaneous nerve of the thigh, and the ilio-inguinal nerve).

Also, a note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2014). 

Neuritis of the peripheral nerves, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia of a peripheral nerve characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The words "slight," "moderate," "marked," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

Under DC 8520 (sciatic nerve), a 10 percent evaluation is warranted for mild incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is warranted for moderately severe paralysis.  A 60 percent rating is warranted for severe paralysis "with marked muscular atrophy."  Finally, an 80 percent rating is warranted for complete paralysis, a term that applies where "the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very largely) lost."

Under DC 8521 (external popliteal), a 10 percent evaluation is warranted for mild incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 30 percent rating is warranted for severe incomplete paralysis.  And, finally, a 40 percent rating is warranted for complete paralysis, a term that applies where there is "foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes."

Under DCs 8527 (internal saphenous), 8528 (obturator), 8529 (external cutaneous nerve of thigh), and 8530 (ilio-inguinal), a noncompensable evaluation is warranted for mild or moderate incomplete paralysis.  A 10 percent rating is warranted for severe to complete paralysis.

Neuritis and neuralgia are assigned diagnostic codes based on the nerve involved, including, most relevantly, 8621 and 8627-8630 for neuritis and 8721 and 8727-8730 for neuralgia.  The criteria for each are consistent with the criteria for evaluating degrees of paralysis as set forth above.  38 C.F.R. § 4.124a, DCs 8620-8621, 8627-8630, 8720-8721, and 8727-8730 (2014).

There are also relevant diagnostic codes relating to foot disabilities which provide for higher ratings in the case of "actual loss of use of the foot."  Specifically, a 40 percent rating is warranted for loss of use of one foot (DCs 5284 and 5167) or a 100 percent rating is warranted for loss of use of both feet (DC 5110).  Importantly, entitlement to a 40 percent rating under DCs 5167 or a 100 percent rating under DC 5110 would entitle the Veteran to special monthly compensation (SMC) pursuant to 38 C.F.R. §§ 3.350(a) (loss of use of one foot), 3.350(b) (loss of use of both feet), and 4.71a, DCs 5167 and 5110.

The regulations contain specific criteria for determining whether a foot disability is equivalent to loss of use of a foot.  Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2); 38 C.F.R. § 4.63.  The determination will be made on the basis of the actual remaining function, whether the acts of "balance, propulsion, etc." could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2); 38 C.F.R. § 4.63.  For example, (a) extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches or more, will constitute loss of use of the foot involved; (b) complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  Id.

The Board must consider the possibility of a higher rating under all relevant diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Therefore, the Board will determine the appropriateness of assigning a rating under any of the above-referenced diagnostic codes.

The Veteran argues that his balance problems, abnormal gait, severe pain, and muscle atrophy should be rated by analogy to paralysis of the sciatic nerve.  The Board notes that the rating schedule provides for ratings for the Veteran's affected nerves, including the external popliteal (common peroneal), internal saphenous, obturator, external cutaneous nerve of thigh, and ilio-inguinal nerves.  Unlike for the upper extremities, the rating schedule does not provide for ratings where groups of nerves affecting the lower extremities are involved.  Where the Veteran's condition is expressly contemplated by the rating schedule, rating by analogy is only warranted in unusual circumstances.  See 38 C.F.R. § 4.20 ("When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury." (emphasis added)).

The Board acknowledges that the Veteran contends that his service-connected bilateral RSD warrants a higher evaluation and has carefully reviewed all the evidence, including the lay statements of record regarding his symptoms.  However, in determining the actual degree of disability, medical records and an objective examination by a medical professional are more probative of the degree of the Veteran's impairment.  This is particularly so where the rating criteria require analysis of the clinical significance of the frequency, severity, and duration of symptoms, but the Veteran is a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this lay Veteran are not competent evidence of the clinical significance of his symptoms.  Id.  Similarly, the Board is also incompetent to evaluate the clinical significance of the reported symptoms, in contrast to applying the rating criteria in light of the competent medical evidence.  See Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments); see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").  

The Medical Evidence

A private treatment record from April 2011 indicates that the Veteran had difficulty with balance and coordination and was unable to demonstrate his gait.  The private physician noted:  "Bilateral great toe weak with dorsiflexion against resistance, left side greater than right."  She also indicated that the Veteran had decreased sensations of the bilateral lower extremities and that his deep tendon reflexes of the lower extremities were absent bilaterally.  After an epidural, the Veteran had "80-85% resolution of symptoms during the window of action of this local anesthetic" and was "discharged in ambulatory condition."

VA treatment records generally note pain, decreased sensation, and difficulty ambulating.  For example, a July 2011 physical therapy note documents "difficulty tolerating the pressure of a MMT" in his lower extremities and the Veteran's ambulation with a "forearm crutch due to LE pain."  A March 2012 physical therapy note documents continuing pain and difficulty ambulating due to RSD, that the Veteran had been issued a walker within the past few months, and that the condition limited his ability to get needed exercise.  

In April 2011, the Veteran underwent a VA examination to assess his RSD.  He told the examiner that he was last employed in February 2011 as a truck driver.  The examiner noted diagnoses of RSD with respect to both the left and right legs with normal muscle strength but with significantly reduced sensations on thigh, knee, tibia, and ankle.  The Veteran was unable to differentiate between light touch and painful touch.  He wore loose shorts for the examination.  The examiner indicated there was no muscle atrophy, no abnormal muscle tone or bulk, no abnormal movements (tremors, tics), and no dysfunction of any joint due to the condition.  However, the examiner noted an abnormal gait that was antalgic and with poor propulsion.

The April 2011 VA examiner opined on employability, indicating that the Veteran's RSD would cause "difficulties performing heavy strenuous physical labor and his prior employment of truck driving."  The examiner indicated he would have pain and fatigue in any physically demanding job.  The examiner opined, though, that the Veteran could perform sedentary desk jobs and, with proper training and education, he would be able to answer phones, type, and perform indoor tasks with intermittent breaks.  The Veteran indicated he was looking for work and was hoping to obtain a desk job.  The examiner felt the Veteran would be able to secure and maintain gainful employment at a sedentary desk position "with great success."

The Veteran underwent another VA examination in March 2012.  That examination was for the express purpose of evaluating the Veteran's bilateral RSD.  The examiner reviewed the claims file and physically examined the Veteran.  She documented the Veteran's statement that the condition had worsened in the last year so that he could no longer work.  The examiner documented symptoms attributable to peripheral nerve conditions (RSD) of the Veteran's bilateral lower extremities including constant pain, intermittent pain, paresthesias/dysesthesias, and numbness, all described as "moderate."  Muscle strength was normal bilaterally except for left knee extension (4/5).  There was muscle atrophy with the left calf smaller than the right.  Lower extremity reflexes were absent bilaterally.  The Veteran experienced pain when pressure was put on his legs and he was unable to feel any light touch or any monofilament testing.  He had trophic changes consisting of loss of hair on his distal legs.  His gait was abnormal due to his RSD and he required constant use of a wheeled walker.  However, the examiner opined that the Veteran's peripheral nerve condition (RSD) did not result in functional impairment of either lower extremity that was such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.

The examiner identified each of the peripheral nerves affected, including the external popliteal (common peroneal), internal saphenous, obturator, external cutaneous nerve of thigh, and ilio-inguinal nerves.  The Veteran had incomplete paralysis of "moderate" severity of each of the affected lower extremity nerves.  The examiner opined that the Veteran's RSD negatively impacted his ability to work and explained that the condition caused pain while driving a semi, made it difficult for the Veteran to climb in and out of the tractor or trailers, and otherwise made it difficult for him to continue in his former occupation as a truck driver.

In March 2013, the Veteran was again examined with respect to his RSD by the same VA examiner.  She noted the Veteran's use of a walker and pain medication.  She noted lower extremity constant pain (severe), intermittent pain (moderate), paresthesias/dysesthesias (moderate), and numbness (severe).  Muscle strength was normal, but the Veteran did have muscle atrophy (left side).  Reflexes were normal.  Sensations below the knee were absent:  "he didn't flinch or feel any of the monofilament testing on his bilateral lower legs."  His gait was abnormal, he needed a wheeled walker, and his propulsion was poor.  The examiner again found incomplete paralysis of moderate severity of the external popliteal (common peroneal), internal saphenous, obturator, external cutaneous nerve of thigh, and ilio-inguinal nerves.  The examiner's remarks regarding the impact of RSD on his occupational functioning again noted difficulties with his former career as a truck driver.

No examiner has determined that there is involvement of the sciatic nerve and the medical evidence does not support finding any such involvement.  The Board will not rate the Veteran's RSD by analogy to DC 8521 where there are specific diagnostic codes addressing the actual nerves involved. 

However, the Veteran's RSD symptoms are more disabling than reflected in the currently assigned ratings of 30 percent (left) and 20 percent (right) based solely on DC 8521.  As discussed above, his RSD includes involvement of five separate lower extremity nerves (bilaterally).  The severity of involvement for each nerve has been described by a VA examiner as "moderate".  The Veteran's assigned 30 percent rating under DC 8521 for his left leg disability reflects "severe" incomplete paralysis, based, in part on the muscle atrophy that is more prominent on the left than right.  The Board finds that a 40 percent rating for complete paralysis of the left external popliteal nerve is not warranted as no medical professional has noted foot drop, inability to dorsiflex foot, abduction of the foot lost, or other signs and symptoms indicative of complete paralysis of that nerve.  Therefore, the Board leaves in place the 30 percent rating under DC 8521 for incomplete paralysis (severe) of the left external popliteal nerve that was assigned by the RO effective October 31, 2011.  However, the Board will grant this rating for the entire period on appeal (from the date of the claim for on increase on March 24, 2011) because, although the record reflects some worsening, the condition more closely approximated the criteria for severe, incomplete paralysis throughout the period on appeal.

The Veteran's right leg is not as symptomatic as the left.  For instance, there is no muscle atrophy and muscle strength on the right has generally been tested as stronger than the left.  The VA examiner has, on two separate occasions, indicated that the severity of the incomplete paralysis of the external popliteal nerve on the right side is "moderate".  However, given the problems with ambulation and the organic changes (including "severe" constant pain and "severe" numbness), the Board finds that the right leg should also be rated as severe incomplete paralysis under DC 8521.  See 38 C.F.R. §§ 4.123 (providing for a maximum equal to "severe, incomplete paralysis") and 4.124a, DCs 8521 (incomplete paralysis of external popliteal nerve) and 8621 (neuritis of the external popliteal nerve).  As with the left leg, the evidence is against finding complete paralysis of the external popliteal nerve.  Although the most recent examination shows some worsening, the Board also will grant this rating for the entire time period on appeal (i.e. from March 24, 2011).  The Board will leave the diagnostic code unchanged, because DC 8521 adequately describes the condition and the Veteran would obtain no benefit from rating the condition under DC 8621 (neuritis) instead.

The Board notes that it would be inappropriate to rate the symptoms attributable to the external popliteal nerve under both DCs 8521 and 8621.  See 38 C.F.R. § 4.14 (prohibiting pyramiding).  In short, the Board grants disability ratings of 30 percent under DC 8521 for both the right and left leg based on symptoms and clinical findings more closely approximating severe, incomplete paralysis.

With respect to the other affected nerves of the lower leg, the VA examiner has consistently indicated the severity of the involvement is "moderate".  For each of the potentially applicable diagnostic codes (DCs 8527-8530), moderate incomplete paralysis results in a noncompensable rating.  While conditions affecting those nerves may also be rated for neuritis (DCs 8627-8630), the Board finds that separate, additional compensable ratings for these nerves is not warranted where the examiner has consistently indicated the symptoms are moderate.  While a "severe" rating for neuritis is available, the evidence does not support that rating, particularly where the Board has given ratings based on "severe" incomplete paralysis under DC 8521 based on the pain, atrophy, sensory disturbances, and loss of reflexes noted by the examiner.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262; see also VA Gen. Coun. Prec. 9-2004 (Sep. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").

The Board has also considered whether the Veteran's symptoms of RSD are so severe that he meets (or more closely approximates) the criteria for loss of use of either foot.  No medical professional has opined that he has loss of use of either foot and the VA examiner specifically opined that he does not have symptoms so severe that the acts of "balance, propulsion, etc." could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2); 38 C.F.R. § 4.63; March 2012 VA Examination; March 2013 VA Examination.  As discussed, the Veteran does not have complete paralysis of the external popliteal nerve (common peroneal) with consequent foot drop accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  While there are some organic changes, there are not circulatory disturbances and the symptoms and medical examinations do not confirm complete paralysis of the external popliteal nerve.

In summary, the greater weight of the evidence supports assignment of 30 percent disability ratings under DC 8521 for RSD with respect to both the right and the left legs.  The Board has considered higher ratings, but finds the Veteran's symptoms do not more closely approximate complete paralysis.  Moreover, while RSD also affects the internal saphenous, obturator, external cutaneous nerve of thigh, and ilio-inguinal nerves, the symptoms do not more closely approximate the criteria for a compensable rating (for severe incomplete or complete paralysis) under any of DCs 8527-8530.  However, the combined impact of these lower extremity nerve symptoms (and the functional impact, including difficulty ambulating) lends further support to assigning the higher, 30 percent rating for each leg for the entire period on appeal.

Accordingly, entitlement to evaluations of 30 percent, but no higher, for each (left and right) of the Veteran's service-connected lower extremity disabilities (RSD) is granted for the entirety of the period on appeal.  38 C.F.R. § 4.124a, DC 8521 (2014); see also Gilbert, 1 Vet. App. at 53-56.  To the extent the Veteran sought a rating higher than 30 percent for RSD of the left lower extremity, the claim is denied.

IV.  Higher Initial Rating:  PTSD

The Veteran, through his representatives, argues that the symptoms and functional limitations caused by his service-connected PTSD warrant a 70 percent rating.

With respect to PTSD, the Veteran is appealing the original assignment of a disability evaluation following award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

PTSD is evaluated under the General Rating Formula for Mental Disorders found in 38 C.F.R. § 4.130.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2014).

A 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted where there is total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as the "DSM-IV").  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) which will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score of 41 to 50 is indicated where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in schoolwork).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

As already noted, the Veteran is lay person.  The issue here is the clinical significance of mental health symptoms, a subject which generally requires specialized knowledge, training, and experience to properly evaluate.  The Board finds that the Veteran and the Board are not competent to independently evaluate the Veteran's symptoms.  See Davidson, 581 F.3d at 1316; King, 700 F.3d at 1344-45; Colvin, 1 Vet.App. at 174.  Instead, the Board will rely on the medical evidence of record to determine whether the criteria for any higher ratings are met.

A June 2011 VA mental health note documents PTSD with symptoms including depressed mood.  The Veteran reported hypervigilance, lack of sleep, lack of motivation, and avoidant behaviors.  He did not have suicidal or homicidal ideation, abnormal thought processes, or other cognitive symptoms.  His speech was relevant and spontaneous and his affect was appropriate.  The treating psychologist assigned a GAF of 55.  A July 2011 VA mental health note also indicated a diagnosis of PTSD and a GAF of 55.  The Veteran's treating mental health providers have consistently assigned GAF scores from 55 to 63 (the VA examiner's GAF of 65 being the sole exception on the high end) with the most recent document scores being 58.

A March 2012 VA examiner diagnosed PTSD and assigned a GAF of 65 based on occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner indicated the Veteran's symptoms included recurrent and distressing recollections and dreams of his stressor event, avoiding, feelings of detachment and estrangement from others, difficulty falling or staying asleep and hypervigilance.  The examiner opined that the symptoms caused "clinically significant distress or impairment in social, occupational or other areas of functioning."

In March 2013, the Veteran was again examined with respect to his PTSD.  The examiner also diagnosed PTSD and assigned a GAF of 65.  The examiner reviewed the claims file (including excerpting the most recent mental health treatment record which assigned a GAF of 56).  The examiner opined that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms were controlled by medication.  The clinical findings were essentially identical to those the same examiner found in March 2012.  The examiner noted that the Veteran reported subjective mental health symptoms, but opined that those symptoms did not rise to the level of chronicity required to be considered clinically significant and had not been objectively identified on mental status examination.

Analysis

The PTSD symptoms endorsed by the Veteran and deemed clinically significant by the VA examiner include hypervigilance, lack of sleep, lack of motivation, and avoidant behaviors.  The Veteran also has reported occasional panic attacks, particularly in connection with fireworks.  While the VA examiner opined that these symptoms were mild and decreased work efficiency and occupational functioning during periods of significant stress, the Veteran's treating mental health professionals (though documenting similar symptoms) have generally assigned GAF scores from 53-60 indicating impairments more closely approximating the 30 percent criteria (occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks).  Because the Veteran's symptoms include some of those listed in the 30 percent criteria and because there is competent evidence that those symptoms have a functional impact more closely approximating the type of impairments that warrant a 30 percent rating, the Board will grant a 30 percent rating throughout the period on appeal (from receipt of the date of claim on October 31, 2011).

While the Veteran alleges that he is entitled to a higher rating (at least 70 percent), the evidence does not support any higher rating.  Generally, his treating health professionals and the VA examiners have not identified either symptoms or functional impacts that would meet any higher criteria.  The Veteran does not have the sort of symptoms listed in the criteria for a 50 percent rating (or symptoms of similar severity to those).  For example, his affect is generally noted as normal, his thought processes are normal and logical, the evidence does not indicate that he has panic attacks more than once a week, and the examiner found no clinically significant memory impairments.  More importantly, the evidence indicates that the Veteran's occupational and social impairments due to PTSD are not of the severity typical for the higher rating.  The Veteran has consistently stated that he left his employment due to physical ailments and he has maintained his marriage for many years.

In his April 2015 Brief of Appellant, the Veteran relies primarily on his reported "frequent anxiety attacks, chronic sleep impairment, and depressed mood" as the basis for a higher rating.  The Board notes that the latter two symptoms are encompassed by the 30 percent criteria and there is no competent evidence that those symptoms cause more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  With respect to anxiety attacks, anxiety is listed in the 30 percent criteria.  Panic attacks of more than once a week are listed in the 50 percent criteria, but the VA examiner specifically opined that (other than the symptoms identified by the examiner) the Veteran's subjectively reported symptoms were not clinically significant.  The Board will not substitute its own judgment (or the Veteran's) for that of a highly qualified mental health professional.  Davidson, 581 F.3d at 1316; King, 700 F.3d at 1344-45; Colvin, 1 Vet.App. at 174.

The Board finds that the Veteran's mental health symptoms most closely approximate the criteria for a 30 percent disability rating during the entire period on appeal, but did not meet or more closely approximate the criteria for a 50 percent, or any higher, disability rating at any time during the period on appeal.  38 C.F.R. § 4.130, DC 9411 (2014).  The evidence is not in equipoise.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, the Board grants entitlement to an initial disability rating of 30 percent, but no higher, for service-connected PTSD.

V. Entitlement to an Extraschedular Rating

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The evidence of this case does not show an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).  A comparison of the level of severity and symptomatology of each of the Veteran's disabilities addressed above (in the context of claims for higher ratings) with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

With respect to RSD, the VA examinations expressly addressed each of the schedular criteria and the assigned schedular rating is based on symptoms contemplated by the schedular criteria (e.g. nerve involved, severity, muscle atrophy, etc.).  As discussed above, the symptoms and their associated functional impacts were all considered in assigning the 30 percent rating for RSD for each lower extremity.  A higher schedular rating was available, but the Board determined the criteria for that rating had not been met.  The Board has considered all of the Veteran's symptoms in assigning a schedular evaluation and those symptoms are expressly contemplated by the relevant schedular criteria.

With respect to PTSD, the VA examiner provided two thorough examinations in which he detailed the Veteran's symptomatology (e.g. hypervigilance) and functional limitations.   The assigned schedular rating is based on symptoms and functional limitations expressly contemplated by the schedular criteria.  The Veteran has complained that his symptoms result in significant occupational and social impairments, but those symptoms as well as the associated functional impacts were all considered in assigning the 30 percent rating for PTSD.  A higher schedular rating was available, but the Board determined the criteria for that rating had not been met.  The Board has considered all of the Veteran's symptoms in assigning a schedular evaluation and those symptoms are expressly contemplated by the relevant schedular criteria.

The Veteran is also service-connected for tinnitus (10 percent).

The Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  In making this determination, the Board notes that, although there is medical evidence strongly indicating that the Veteran only has moderate incomplete paralysis of the affected lower extremity nerves, the Board has relied on the combined impact of all of the lower extremity nerve impairments in assigning bilateral, 30 percent ratings.  Although the Veteran did not meet the criteria for severe (so compensable) ratings for the four minor nerves also affected by the RSD, the Board took into account the overall functional impairments associated with RSD in assigning the higher ratings.  Further consideration of extraschedular ratings is not warranted where the schedular criteria reasonably describe the Veteran's disability level and symptomatology.

Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating for his service-connected left ankle disability is not warranted.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 118-19.

VI.  TDIU

The Veteran has alleged that he is entitled to a total disability rating based on individual unemployability (TDIU).  He has asserted that he became too disabled to work due to his service-connected disabilities in November 2011.  See July 2014 Application for TDIU (VA Form 21-8940).

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Under the applicable regulations, TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the obtaining and maintaining of substantially gainful employment.  Under 38 C.F.R. § 4.16(a), if there is only one service-connected disability, the disability must be rated at 60 percent or more to qualify for schedular TDIU.  Importantly, disabilities of one or both lower extremities, including the bilateral factor, will be considered as a single disability for purposes of the 60 percent requirement.  38 C.F.R. § 4.16(a)(1).  As a result of this decision, the Veteran has 30 percent ratings for each of his bilateral lower extremities throughout the period on appeal and, consequently, meets the criteria for schedular TDIU.  See 38 C.F.R. § 4.25, Table I (30 percent LLE + 30 percent RLE = 51 percent + bilateral factor of 5.1 percent = 56.1 percent which rounds to 60 percent for the bilateral LE disability alone).  (He is also service-connection for PTSD, now rated at 30 percent beginning October 31, 2011, and for tinnitus rated at 10 percent throughout the appeal period.)

In determining unemployability for VA purposes consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  In reaching a determination regarding unemployability, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran was capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  Importantly, disability ratings are based on the average impairment in earning capacity resulting from the disability.  38 U.S.C.A. § 1155; see also 38 C.F.R. § 4.1.

The Veteran's work history includes only occupations that involve some amount of physical labor or abilities:  truck driver, security, maintenance.  He last worked in 2011.  See July 2014 Application for TDIU (VA Form 21-8940); see also August 2011 SSA Determination Letter (finding Veteran disabled for SSA purposes as of February 2011 due to service-connected and nonservice-connected conditions).  The Veteran completed high school and truck driving school, but does not have any undergraduate education.  He asserts that he quit driving truck because of his service-connected bilateral leg condition (RSD) and that his service-connected disabilities prevent him from obtaining or maintaining gainful employment.

The Board will not repeat the medical opinions discussed above regarding the occupational impairments due to his service-connected disabilities.  In short, the opinions strongly support finding that the Veteran was unable to continue his occupation as a truck driver or to obtain and maintain gainful employment involving physical labor.  While a VA examiner opined in April 2011 that the Veteran would be capable of sedentary employment, he was not service-connected for PTSD at the time, the examiner did not address the impact of his PTSD on occupational functioning, and his overall medical condition had worsened somewhat by November 2011 (the time the Veteran alleges he became too disabled to work).  In addition, the Veteran's education, experience, and training similarly tend to suggest that the Veteran is not suited to sedentary employment.

While the evidence is not so strong as to remove all doubt, reasonable doubt must be resolved in favor of the appellant.  See Gilbert, 1 Vet. App. at 53-56.

For these reasons, the Board will grant entitlement to TDIU as of October 31, 2011.





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an evaluation of 30 percent, but no higher, for service-connected reflex sympathetic dystrophy (RSD), left lower extremity, is granted from March 24, 2011 to October 30, 2011, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an evaluation in excess of 30 percent disabling for service-connected RSD, left lower extremity, is denied, for the entire appeal period.

Entitlement to an evaluation of 30 percent disabling for service-connected RSD, right lower extremity, is granted from March 24, 2011, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an evaluation 30 percent, but no higher, for service-connected PTSD is granted from October 31, 2011, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to TDIU is granted for the period beginning October 31, 2011, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


